Citation Nr: 1138727	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected degenerative disc disease of the thoracolumbar spine for the period prior to December 18, 2007 onward.
 
2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the thoracolumbar spine for the period from December 18, 2007 onward.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of both feet and both knees prior to October 22, 2009.

4. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the bilateral feet from October 22, 2009 onward.

5. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the right knee from October 22, 2009 onward.

6. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the left knee from October 22, 2009 onward.

7. Entitlement to an initial rating in excess of 10 percent for service-connected ulcerative colitis.

8. Entitlement to service connection for torn hamstring of the right leg.

9. Entitlement to service connection for a disorder of the right eye, to include as secondary to service-connected ulcerative colitis.

10. Entitlement to service connection for sciatic nerve entrapment with numbness and tingling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  With respect to the thoracolumbar spine disability, this rating decision granted service connection and assigned an initial noncompensable rating, effective August 1, 2004.  This decision also granted service connection for degenerative arthritis of the bilateral feet and knees, assigning a 10 percent rating for all involved joints together.  Thereafter, the Veteran appealed with respect to the initially assigned ratings.  

While his appeal was pending, a January 2008 statement of the case assigned a 10 percent evaluation for the service-connected thoracolumbar spine, effective December 18, 2007.  A March 2011 rating decision assigned a separate 10 percent rating for the degenerative arthritis of the right knee and a separate 10 percent rating for the degenerative arthritis of the left knee.  However, as these ratings are still less than the maximum benefit available, the appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In May 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The issue of entitlement to service connection for sciatic nerve entrapment is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1. Prior to December 18, 2007, service-connected degenerative disc disease of the thoracolumbar spine was manifested by X-ray findings of degenerative joint disease with objectively documented painful, but full, range of motion and without muscle spasm, guarding, or tenderness or incapacitating episodes.

2. From December 18, 2007 to October 22, 2009, service-connected degenerative disc disease of the thoracolumbar spine was manifested by X-ray findings of degenerative joint disease and forward flexion limited to 80 degrees due to pain without incapacitating episodes.
 
3. From October 22, 2009 onward, service-connected degenerative disc disease of the thoracolumbar spine was manifested by X-ray findings of degenerative joint disease and forward flexion to 65 degrees with pain starting at 30 degrees and without incapacitating episodes. 

4. Throughout the appeal period, service-connected degenerative arthritis of the right foot was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion resulting in not greater than moderate disability.

5. Throughout the appeal period, service-connected degenerative arthritis of the left foot was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion resulting in not greater than moderate disability.

6. Prior to October 22, 2009, service-connected degenerative arthritis of the right knee was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion range to not less than 140 degrees flexion or more than 0 degrees extension and without instability or subluxation.

7. Prior to October 22, 2009, service-connected degenerative arthritis of the left knee was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion to not less than 140 degrees flexion or more than 0 degrees extension and without instability or subluxation.

8. From October 22, 2009 onward, service-connected degenerative arthritis of the right knee was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion to not less than 115 degrees flexion or more than 0 degrees extension and without instability or subluxation.

9. From October 22, 2009 onward, service-connected degenerative arthritis of the left knee was manifested by degenerative arthritis, shown by X-ray, with objectively documented painful motion, to not less than 125 degrees flexion or more than 0 degrees extension and without instability or subluxation.

10.  Service-connected ulcerative colitis is manifested by moderately severe frequent exacerbations of symptoms without malnutrition or impaired health.

11. The medical evidence of record does not demonstrate a currently diagnosed disability referable to a torn right hamstring.

12. Hyperopia is a refractive error of the eye that constitutes a congenital disorder for which service connection is not available; the competent evidence of record does not reveal a currently diagnosed disorder of the right eye that constitutes a disability under VA statutes and regulations.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no greater, for service-connected degenerative disc disease of the thoracolumbar spine have been met prior to December 18, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5010 (2011).

2. The criteria for an initial rating in excess of 10 percent for service-connected degenerative disc disease of the thoracolumbar spine have not been met for the period from December 18, 2007 to October 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

3. The criteria for an initial rating of 20 percent, but no greater, for service-connected degenerative disc disease of the thoracolumbar spine have been met for the period from October 22, 2009 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

4. The criteria for an initial rating of 10 percent, but no greater, for service-connected degenerative arthritis of the right foot have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

5. The criteria for an initial rating of 10 percent, but no greater, for service-connected degenerative arthritis of the left foot have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

6. The criteria for an initial rating of 10 percent, but no greater, for service-connected degenerative arthritis of the right knee have been met prior to October 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

7. The criteria for an initial rating of 10 percent, but no greater, for service-connected degenerative arthritis of the left knee have been met prior to October 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

8. The criteria for an initial rating in excess of 10 percent for service-connected degenerative arthritis of the right knee have not been met from October 22, 2009 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

9. The criteria for an initial rating in excess of 10 percent for service-connected degenerative arthritis of the left knee have not been met from October 22, 2009 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

10. The criteria for an initial rating of 30 percent, but no greater, for service-connected ulcerative colitis have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).

11. Torn hamstring of the right leg was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

12. A disorder of the right eye, to include as secondary to service-connected ulcerative colitis was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to issue a corrective VCAA notice, to obtain specific private treatment records, and to schedule VA examinations for all disabilities on appeal except the service-connected ulcerative colitis.  A review of the post-remand record shows that the Veteran was sent the necessary VCAA notice in July 2009, the private treatment records were received in October 2009, and multiple VA examinations for all disabilities were performed in October 2009.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2009 remand, and that the Board may now proceed with adjudication of the claims.


II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board notes that the Veteran was provided with VCAA letters in May 2005 and June 2005, prior to the initial unfavorable AOJ decision issued in March 2006.  An additional letter was sent in July 2009, which was relevant to the service connection claims and the initial rating claims.

The Board observes that copies of the pre-adjudicatory VCAA notices are not in the claims file.  However, the March 2006 rating decision indicated that the letters requested that the Veteran submit evidence in support of his claims.  Moreover, the July 2009 letter advised the Veteran of the type of evidence necessary to establish service connection, including on a secondary basis, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also provided notice as to how to substantiate disability ratings and effective dates.  Thereafter, the Veteran was provided with a supplemental statement of the case, which constitutes a "readjudication decision" that complies with all due process requirements if preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id., citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  Accordingly, any deficiencies that may have existed in the May 2005 and June 2005 VCAA notices were rectified by readjudication of the claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, and the reports of August 2005, December 2007, and October 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

The Board is aware that the Veteran's claims file has been reconstructed, which could have resulted in treatment records previously obtained being unavailable for review.  Procedures were followed to retrieve the original claims file, and efforts made to again obtain all relevant evidence, including notifying the Veteran.  The Board notes that the Veteran supplied copies of his service treatment records and private treatment records from Munson ACH.  Additionally, the private treatment records he has identified from Lawrence Memorial Hospital were obtained by the AOJ.  Further, the reports of multiple VA examinations are of record that document current findings for all service-connected disabilities, as well as disabilities for which service connection is claimed.  The Board's review of the Veteran's contentions and arguments does not suggest that the disability picture presented by the evidence of record is lacking.  Further, it is not apparent that there are outstanding treatment records.  Therefore, the Board determines that added efforts to obtain additional records are not necessary. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The findings then documented are consistent with the Veteran's complaints and contentions, as well as with the clinical evaluations in private treatment records.  Additionally, the examiners provided diagnoses with respect to the service connection claims that were supported by the clinical findings at examination.  There is nothing to suggest that the findings or diagnoses presented are not sufficiently based on the facts of the case or that arbitrary conclusions were reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.



III. Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Therefore, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected degenerative arthritis, degenerative disc disease, and ulcerative colitis.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  Burton v. Shinseki, 25 Vet. App. 1 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board observes that the words "moderate," "moderately severe," "severe," and "pronounced" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Thoracolumbar spine

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is to be rated as arthritis, degenerative, which is rated under Diagnostic Code 5003.  Accordingly, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).

As relevant to the thoracolumbar spine, the General Formula for Rating the Spine provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is assigned a 20 percent rating.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine has been rated as 0 percent disabling prior to December 18, 2007 and as 10 percent disabling from December 18, 2007 onward, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  He contends that his disability is of a severity greater than compensated by the assigned ratings.

The Board observes that Diagnostic Code 5242 is for degenerative arthritis of the spine, as opposed to intervertebral disc syndrome or degenerative disc disease, which is rated under Diagnostic Code 5243.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Veteran carries diagnoses of both degenerative disc disease and degenerative joint disease.  The Board finds that there is an inadequate basis in the record upon which to determine which symptoms are due to the degenerative disc disease alone and which may be due to degenerative arthritis alone.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Thus, the Board attributes all thoracolumbar spine symptoms to the service-connected disability.

Further, the Board notes that the Veteran has not been prescribed bed rest due to his back during the appeal period and he has denied incapacitation as defined by VA regulations.  Thus, there is no basis for a higher rating under the Formula for Rating IVDS at any time during the appeal period.  Moreover, as the rating criteria are the same pursuant to Diagnostic Code 5242 and Diagnostic Code 5243 under the General Formula, the Board sees no prejudice to the Veteran in assignment of Diagnostic Code 5242 to his disability.  

Prior to December 18, 2007, the relevant evidence included the report of an August 2005 VA examination.  At the August 2005 VA examination, X-rays showed degenerative osteoarthritic changes of the thoracolumbar and lumbar spines without acute fracture or subluxation.  Subjective complaints included stiffness every morning and pain with occasional radiation to the right leg with lifting.  He used no mobility devices, reported no effects on occupation or activities of daily living, and denied periods of incapacitation.  Objectively, the examiner found full range of motion of the thoracolumbar spine without pain.  There was also no muscle spasm or guarding, and no stiffness with repetition.  Localized tenderness was on the right only.  

At the December 2007 VA examination, the Veteran complained of pain daily at a 2 out of 10 with weekly flare-ups lasting hours at a level of 8 out of 10 on the pain scale.  He endorsed pain, stiffness, spasm, and fatigability.  Clinical evaluation revealed a steady gait.  Range of motion was full in all directions with the exception of forward flexion, which was to 80 degrees.  The examiner noted pain with motion and tenderness, but stated that there was not muscle spasm or guarding severe enough to cause an abnormal gait or spinal contour.  X-rays showed degenerative joint disease of the thoracic and lumbar spines.

At the October 2009 VA examination, the Veteran reported dull, achy pain, worse in the morning.  Flare-ups were said to occur with bending and lifting.  The Veteran indicated that he had limitation of motion with bending and leaning to either side, as well as some functional impairment with work.  He stated that he missed approximately three works of work in the last year due to his back.  Clinical examination revealed range of motion of forward flexion to 30 degrees without pain, 65 degrees with pain.  Repetition was painful.  Extension was to 15 degrees, rotation to the left and right was to 20 degrees in each direction, and lateral flexion was to 20 degrees in each direction.  The diagnosis was degenerative arthritis of the thoracic and lumbar spines.

Based on the above evidence, the Board finds that a 10 percent rating, but no greater, is warranted prior to December 18, 2007 and that a rating in excess of 10 percent was not supported by the evidence for the period from December 18, 2007 to October 22, 2009.  In this regard, the Board notes that prior to December 18, 2007, the Veteran had subjective complaints of pain and there was X-ray evidence of degenerative joint disease; however, he had no limitation of motion upon examination, and exhibited no muscle spasm, guarding, or tenderness.  X-rays revealed no vertebral fracture.  Even so, the VA examination report reveals that the Veteran had complaints of pain associated with his back which were objectively documented as part of his symptomatology by the VA examiner.  In light of this fact, the Board finds that it is at least as likely as not that the Veteran has objectively demonstrated painful motion associated with his degenerative arthritis of the thoracolumbar spine prior to December 18, 2007.  Therefore, the Board assigns a 10 percent rating for degenerative disc disease of the thoracolumbar spine prior to December 18, 2007, pursuant to Diagnostic Codes 5242-5010. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Thus, the rating assigned is for degenerative arthritis that does not result in limited motion compensable under Diagnostic Code 5242, but is shown by X-ray and is productive of painful motion as required by Diagnostic Code 5010.

The Board notes that the September 2006 private treatment record shows paraspinal spasm with normal gait.  Flexion decreased to less than 30 degrees, extension to less than 15 degrees, and bilateral flexion to less than 30 degrees.  However, the record also reveals that the Veteran had injured his back lifting the weekend before, and the Board notes that subsequent treatment records do not discuss the Veteran's back or continued complaints regarding more severe symptoms.  As discussed below, the December 2007 VA examination reflected subjective complaints and objective findings largely in accordance with the August 2005 VA examination.  Thus, the Board concludes that the September 2006 findings reflect a temporary flare-up brought on by acute injury, as opposed to a definite increase in symptom severity.  See Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, the Board finds that the Veteran's symptoms did not meet the criteria for a rating in excess of 10 percent prior to December 18, 2007.

As of December 18, 2007, the Veteran exhibited forward flexion to 80 degrees, which the examiner documented as due to pain.  Accordingly, the Veteran's service-connected spine disability met the criteria for a 10 percent rating under Diagnostic Code 5242 alone as of that date.  Nevertheless, without limitation of flexion to less than 60 degrees or muscle spasm, guarding, or tenderness sufficient to alter his gait or create abnormal spinal contour, a rating in excess of 10 percent was not warranted.  In addition, the Board reiterates that separate ratings for degenerative arthritis under both Diagnostic Codes 5010 and 5242 are not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Even so, as of the October 22, 2009 VA examination, the Veteran's symptoms met the criteria for a 20 percent rating.  In this regard, the Board observes that the Veteran exhibits range of flexion to 65 degrees, but that pain starts at 30 degrees.  Accordingly, his symptomatology falls within the criteria for a 20 percent rating.  A rating in excess of 20 percent is not warranted without forward flexion to less than 30 degrees or favorable ankylosis, neither of which is shown by objective evidence.  Accordingly, the Board assigns a rating of 20 percent, but no greater, for service-connected degenerative disc disease of the thoracolumbar spine from October 22, 2009 onward.

Bilateral feet and knees

Service connection was granted for degenerative arthritis of both feet and both knees with a total 10 percent rating assigned for all disabilities, effective August 1, 2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, described above.  Subsequently, based on October 2009 VA examination results, a separate 10 percent rating was assigned for degenerative arthritis of each knee, with the original 10 percent applied only to the degenerative arthritis of the bilateral feet.  The Veteran has claimed that his symptoms warrant ratings higher than those assigned.

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97.

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14.  VAOPGCPREC 9-04.

Finally, a third opinion opines relates that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40-percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  
      
      Clinical evidence: August 2005

Prior to October 22, 2009, the relevant evidence consisted of the reports of August 2005 and December 2007 VA examinations.  At the August 2005 examination, X-rays showed degenerative changes of both knees with narrowing of the anterior compartments and minimal degenerative changes of both feet, left worse than right, with no acute fracture or dislocation.  

Subjective complaints in August 2005 related to the feet included cramping and pain in both great toes with standing for long periods, climbing stairs, and with wearing hard sole shoes.  The Veteran denied weakness, swelling, heat, redness, instability, giving way, locking, and current treatment and or use of mobility devices, orthotic inserts, or braces.  He also denied negative impact on occupation, recreation, and activities of daily living.  The examiner documented full range of motion of the bilateral toes and ankles.

The knee examination in August 2005 was of the right knee only, presumably because the Veteran's initial claim was for the right knee alone.  The Veteran reported episodes of feeling the knee "catch," causing sharp pain, as well as soreness, swelling, and stiffness.  The Veteran denied instability, giving way, weakness, fatigability, heat, redness, dislocation, subluxation, and loss of work because of pain.  Range of motion in the right knee was from 0 to 140 degrees with no weakness, fatigue, or lack of endurance with repetitive motion.    

	Clinical evidence: December 2007

At a December 2007 VA examination, the Veteran indicated pain in the bilateral feet with weekly flares lasting three to four days, along with stiffness and fatigability.  He reported that he used arch support cushion insoles for work boots to help with flare-ups.

Objectively, no swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux rigidus, skin or vascular foot abnormality, pes cavus, flat feet, malunion or nonunion of tarsal and metatarsal bones, or other foot deformity was found.  X-rays continued to show mild arthritic changes in the right foot and degenerative joint disease of the left foot.  

With respect to the knees, the Board observes that the Veteran's subjective and objective symptomatology was essentially the same for both knees as documented for the right knee in August 2005, including reported pain and range of motion to 140 degrees.  There was no additional limitation with repetitive motion, locking, heat, effusion, weakness, malalignment, abnormal movement or lateral mobility, locking, crepitus, or instability.  McMurray's and Lachman's tests were normal.

	Clinical evidence: October 2009

From October 22, 2009 onward, the only relevant medical evidence is the October 2009 VA examination report.  With regard to the feet, the Veteran had subjective complaints of numbness and/or pain in both feet, increased pain with standing, and stiffness in the morning.  There was no lack of endurance, weakness, or redness.  The Veteran continued to wear cushioned sole inserts.  Clinical examination revealed anatomically normal feet without redness, effusion, synovitis, edema, or vascular changes.  There were no claw toes or flat feet.  Range of motion was done without fatigue, weakness, or lack of endurance.  The diagnosis was degenerative arthritis of both feet. 
As for the knees, the VA examination report noted similar subjective complaints of dull, achy pain daily with flare-up if he stands for 20 minutes or climbs stairs and twinges with movement.  Physical examination revealed an anatomically normal knee without effusion or synovitis.  McMurray's, Lachman's, and anterior/posterior drawer tests remained normal.  Range of motion was from 0 to 115 degrees on the right and from 0 to 125 degrees on the left.  No additional limitations with repetition were observed.  

	Analysis

Based on the above, the Board finds that the Veteran is entitled to separate 10 percent ratings for service-connected degenerative arthritis of the right foot, left foot, right knee, and left knee throughout the entire appeal period.  A 10 percent rating is assigned pursuant to Diagnostic Code 5010 for arthritis shown by X-ray for each major joint or group of minor joints, with painful motion.  A review of the various VA examination reports reveals that the Veteran has consistently had complaints of pain in his feet and knees, which have been objectively documented as part of his symptomatology by the VA examiners.  In light of these facts, the Board finds that it is at least as likely as not that the Veteran had objectively demonstrated painful motion associated with his degenerative arthritis of the right foot, left foot, right knee, and left knee, throughout the appeal period.  Therefore, the Board assigns a 10 percent rating for degenerative arthritis of the right foot, and a 10 percent rating for degenerative arthritis of the left foot for the entire appeal period, as well as a 10 percent rating for degenerative arthritis of the right knee, and a 10 percent rating for degenerative arthritis of the left knee prior to October 22, 2009.  A 10 percent rating is the highest rating available under Diagnostic Code 5010.        

The Board acknowledges that a higher rating is potentially available under Diagnostic Code 5284.  However, for a rating in excess of 10 percent, the Veteran's foot symptoms must be at least moderately severe.  Here, the Veteran has expressed having pain and stiffness, but not other symptoms such as weakness, swelling, heat, redness, instability, giving way, and locking, and there were no limitations of motion observed.  He does not use mobility devices or receive current treatment, wearing over-the-counter arch cushions.  In light of these findings, the Board determines that the degree of disability in each foot is no more than moderate.

With regard to the service-connected knee disabilities, as of October 22, 2009, the Board finds that a rating in excess of 10 percent each is not warranted.  As discussed, a rating in lieu of the 10 percent assigned for degenerative arthritis may be applied for limitation of motion.  However, a rating in excess of 10 percent is not appropriate unless the limitation of flexion is to less than 45 degrees or extension to greater than 10 degrees.  Additionally, the record fails to demonstrate instability or subluxation, torn or removed cartilage, malunion or non union of the tibia and fibula, or genu recurvatum to warrant ratings under Diagnostic Codes 5257, 5258, 5259, 5262, or 5263.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected right and left knee disabilities with degenerative arthritis so as to support application of alternate rating codes at any time during the appeal period.   

Accordingly, the Board finds that a rating in excess of the 10 percent assigned for painful and limited motion due to arthritis shown by X-ray is not supported by the evidence for either knee.  The Veteran's range of motion is not limited to a degree to warrant higher ratings for limitation of motion alone, and the assignment of other rating codes is not appropriate to his symptoms.  Accordingly, a rating in excess of 10 percent for service-connected right and left knee disabilities from October 22, 2009 onward is denied.

Ulcerative colitis

The Veteran's service-connected ulcerative colitis is assigned a 10 percent rating evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).  The Veteran contends that his symptomology is worse than is contemplated under such ratings, and that a higher rating should, therefore, be assigned.

Under Diagnostic Code 7323, ulcerative colitis, moderate with infrequent exacerbations warrants a 10 percent rating.  Moderately severe with frequent exacerbations warrants a rating of 30 percent.  Severe, with numerous attacks a year and malnutrition, with health only fair during remissions warrants a rating of 60 percent.  Pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication [such] as liver abscess is assigned a 100 percent rating evaluation.  

Relevant evidence includes private treatment records and the reports of August 2005 and December 2007 VA examinations.  The August 2005 VA examiner documented subjective complaints of flares of diarrhea with 10 to 12 loose stools in a day, which the Veteran indicated had occurred four times in the prior seven months.  He denied vomiting, melena, bleeding, pain, and loss of work.  The Veteran controlled his symptoms with medication and strict diet.  No distinctly objective findings were reported.

During the December 2007 VA examination, the Veteran indicated that he had episodes of hematamesis and episodic diarrhea with 12 bowel movements over the course of two days.  There was no weight loss, vomiting, or pain.  It was documented that the Veteran's most recent colonoscopy was in May 2007, but no results were reported.

Private treatment records show treatment for increased bowel movements and bleeding in April 2006 and October 2008.  No significant weight loss was noted.  Contemporaneous colonoscopies revealed active colitis.  The October 2008 treatment record specifically states that the Veteran has frequent relapses of the colitis.  In December 2008, the Veteran indicated that his bowel movements had decreased to four per day.  

Based on the above findings, the Board concludes that the Veteran's service-connected ulcerative colitis warrants a rating of 30 percent, but no greater.  In this regard, the Board observes that the evidence indicates that the Veteran undergoes one colonoscopy per year in connection with an exacerbation of symptoms resulting in frequent bouts of diarrhea.  Further, the frequency of flare-ups has been as often as four times in seven months and that the Veteran still reported four bowel movements a day two months after he was seen for a flare-up.  A 30 percent rating requires moderately severe frequent exacerbations of symptoms, and the Board determines that once annual exacerbations with as many as 12 bowel movements a day and that last at least two months more closely approximate that level of severity.  A rating in excess of 30 percent requires malnutrition and impairment of health, which is not shown by either the subjective or objective evidence.  Accordingly, the Board finds that a rating of 30 percent, but no greater, is warranted for service-connected ulcerative colitis.  

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are not adequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Veteran's lumbar spine, bilateral feet, bilateral knee, and ulcerative colitis symptoms are fully contemplated by the schedular rating criteria, and the evidence does not demonstrate that any disability presents an unusual disability picture requiring hospitalization or causing interference with employment beyond that considered under the schedular rating.  Therefore, extra-schedular referral is not necessary.  

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  In this case, the record does not raise a claim for a TDIU rating; at his most recent VA examinations in October 2009, the Veteran indicated that he continued to work as a corrections officer.  Therefore, further discussion of a TDIU rating is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Veteran's symptoms do not more closely approximate the criteria for ratings in excess of those already assigned by the RO and herein by the Board.  Therefore, to the extent his claims are not satisfied by the decision herein, his claims for higher ratings must be denied.

IV. Service Connection Claims

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).
Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b)

The Veteran contends that an injury to his right hamstring in service has resulted in a permanent disability and that he has right-side hyperopia, secondary to his service-connected ulcerative colitis.  Thus, he contends that service connection is warranted for these disorders.  

With respect to the Veteran's right hamstring claim, the Board observes that multiple service treatment records (June 1995, June 1997, and December 1998) reflect complaints and treatment related to a right hamstring tear/strain.  However, in spite of the Veteran's assertions, there is no competent medical evidence demonstrating a current disability related to the right hamstring.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, even though the Veteran can attest to symptoms in his right leg, he is not competent to ascribe a diagnosis to those symptoms.  In this regard, the Board notes that the Veteran has filed claims for both a torn hamstring and right leg sciatic nerve entrapment, both of which would cause symptoms in the right leg.  Thus, specialized knowledge is necessary to determine the cause of symptoms the Veteran describes in his right leg.  

In addition, private treatment records dating back to July 1996 are in the claims file, and they reveal no complaint, treatment, or diagnosis referable to the right hamstring, even by history.  Moreover, December 2007 and October 2009 VA examinations of the bilateral lower extremities do not comment on any problem with the Veteran's hamstring at any time during the clinical examination or as part of the medical history, save the in-service occurrences.  In fact, the October 2009 general medical VA examination report documents that the Veteran had had no problems with the right hamstring since the service.  Thus, the Board must conclude that the Veteran does not have a current disability of the right hamstring.  

With respect to the Veteran's right eye claim, the Board notes that the Veteran claimed hyperopia, but that the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, hyperopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

Even so, the Board notes that there are multiple eye disorders noted in treatment records associated with the claims file.  When the record associates different diagnoses with the claimed disability, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Specifically, private treatment records reflect diagnoses of acute iritis, subacute noninfectious iritis, conjunctivitis, and acute angle closure glaucoma.  However, each of these diagnoses is associated with the left eye only.  

The Board observes that there are three VA examination reports and addenda for the eye in the claims file.  The examination occurred in October 2009 with an addendum submitted that same month and another addendum supplied in September 2010.  The Board observes that the examination report documents a history of acute iritis in the left eye, as does the first addendum.  The September 2010 addendum discusses iritis as a general diagnosis without reference to a specific eye.  Nevertheless, this addendum was created by the same VA examiner as the prior two documents and relates back to the October 2009 VA examination.  No current diagnosis of iritis or uveitis in either eye was found by the examiner, and to reiterate, the only diagnosis noted by history was in the left eye.  The Board has no jurisdiction to decide the issue of service connection for a disorder of the left eye as the Veteran did not claim this disability.  Thus, the Board must conclude that the Veteran does not have a diagnosis of iritis, or any disorder other than refractive error, in the right eye.  

Accordingly, the Board finds that the record fails to demonstrate a diagnosed disability of the right hamstring and right eye for which service connection may be contemplated.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claims for service connection for a torn hamstring and right eye disorder must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent and probative evidence in favor of the Veteran's claims, the preponderance of the evidence is against the Veteran's claims for service connection for a torn hamstring of the right leg and right eye disorder.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating of 10 percent, but no greater, is granted for service-connected degenerative disc disease of the thoracolumbar spine for the period prior to December 18, 2007.

A rating in excess of 10 percent is denied for service-connected degenerative disc disease of the thoracolumbar spine for the period from December 18, 2007 to October 22, 2009.

A rating of 20 percent, but no greater, is granted for service-connected degenerative disc disease of the thoracolumbar spine for the period from October 22, 2009 onward.

A rating of 10 percent, but no greater, is granted for service-connected degenerative arthritis of the right foot for the entire appeal period.

A rating of 10 percent, but no greater, is granted for service-connected degenerative arthritis of the left foot for the entire appeal period.

A rating of 10 percent, but no greater, is granted for service-connected degenerative arthritis of the right knee prior to October 22, 2009.

A rating of 10 percent, but no greater, is granted for service-connected degenerative arthritis of the left knee prior to October 22, 2009.

A rating in excess of 10 percent is denied for service-connected degenerative arthritis of the right knee from October 22, 2009 onward.

A rating in excess of 10 percent is denied for service-connected degenerative arthritis of the left knee from October 22, 2009 onward.

A rating of 30 percent, but no greater, is granted for service-connected ulcerative colitis for the entire appeal period.

Service connection for torn hamstring of the right leg is denied.

Service connection for a disorder of the right eye, to include as secondary to service-connected ulcerative colitis is denied.


REMAND

With respect to the Veteran's claim for service connection for sciatic nerve entrapment, the Board determines that another VA opinion is required.  Specifically, the Board finds the October 2009 opinion on this issue inadequate.  Barr at 311.  In this regard, the Board notes that the examiner stated that the Veteran's lower extremity symptoms did not have symptoms typical of sciatic nerve distribution and that the Veteran's intermittent thigh parasthesia was not caused by sciatic nerve impairment.  However, he did not provide a rationale for the opinion.  Moreover, the Board again notes that, under Clemons, a Veteran's claim is not limited to the specific disorder claimed, but to the symptoms of that disorder, regardless of diagnosis.  23 Vet. App. 1 (2009).  Thus, the Board requires an opinion with complete rationale with respect to a relationship, if any, between the Veteran's service-connected thoracolumbar spine disability and his diagnosed thigh parasthesia, as well as a rationale for the opinion that the Veteran's parasthesia is less likely as not associated with sciatic nerve impairment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed lower extremity neurological disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all diagnoses appropriate to the Veteran's lower extremity neurological symptoms.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any identified neurological disorder of the lower extremity is proximately due to or chronically worsened by his service-connected degenerative disc disease of the thoracolumbar spine or other service-connected disability or is otherwise related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the March 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


